Citation Nr: 9928525	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for respiratory 
disorder, to include bronchitis, asthma, and emphysema.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO denied reopening the 
claim for service connection for bronchitis, asthma, and 
emphysema.  The appellant later raised an issue of service 
connection for bronchitis, asthma, and emphysema as residuals 
of exposure to mustard gas, which was denied in a March 1996 
rating decision.  In August 1997, the Board denied service 
connection for bronchitis, asthma, and emphysema claimed as 
residuals of exposure to mustard gas and denied reopening the 
claim for service connection for bronchitis, asthma, and 
emphysema.  The appellant appealed the decision to The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court").

The parties filed a joint motion for remand, which the Court 
granted on November 24, 1998.  [redacted].  In the joint motion for remand, 
the parties agreed that the issue of service connection for 
bronchitis, asthma, and emphysema claimed as residuals of 
exposure to mustard gas should be dismissed, as the appellant 
was not appealing the decision as to that issue.  The parties 
determined that the due to the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), which changed the analysis in 
determining whether new and material evidence had been 
submitted to reopen a previously denied claim, that the issue 
for whether new and material evidence had been submitted to 
reopen a claim for service connection for a bronchitis, 
asthma, and emphysema must be remanded for analysis of the 
claim under 38 C.F.R. § 3.156 (1998).

In September 1997, the appellant's attorney filed a motion 
for reconsideration of the August 1997 Board decision, which 
was denied by the Board in November 1997.  



FINDINGS OF FACT

1.  In a November 1982 decision, the RO denied service 
connection for a respiratory disorder, to include bronchitis, 
asthma, and emphysema.  The appellant did not perfect an 
appeal as to that decision.

2.  Evidence submitted by the appellant since the November 
1982 decision, which denied service connection for 
respiratory disorder, to include bronchitis, asthma, and 
emphysema, is cumulative and redundant.  


CONCLUSIONS OF LAW

1.  The November 1982 rating decision which denied service 
connection for respiratory disorder, to include bronchitis, 
asthma, and emphysema, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
respiratory disorder, to include bronchitis, asthma, and 
emphysema.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he was treated for a respiratory 
disorder within one year from the date of his discharge from 
service.  He states that he has submitted evidence of 
continuity of symptomatology, which would show that his 
respiratory disorder is service connected.  

In a November 1992 rating decision, the RO denied service 
connection for respiratory disorder, to include bronchitis, 
asthma, and emphysema.  The RO noted that the appellant's 
service medical records were negative for a respiratory 
disorder.  At the time of the decision, the record included 
the appellant's service medical records, the claim 
application, a June 1982 VA examination report, and private 
medical records, including a September 1982 letter from Dr. 
J. P. Sutherland.  In the June 1982 VA examination report, 
the VA examiner noted that examination of the respiratory 
system revealed no rales or rhonchi.  The VA examiner stated 
that the appellant did not cough during the course of the 
examination.  The diagnosis was pulmonary problems, 
consisting of shortness of breath.  Also of record was a 
document reflecting benefits under the Black Lung Benefits 
Act.  In the September 1982 letter, Dr. Sutherland stated, 
"[The appellant] was treated by me for [b]ronchitis, 
[a]sthma, and [e]mphysema from 1946 to 1958."

In essence, at the time of the November 1982 rating decision, 
the evidence demonstrated that the appellant had post service 
bronchitis, asthma, and emphysema and payments under the 
Black Lung Benefits Act; however, there was an absence of 
competent evidence of the disability in service or of a nexus 
between the respiratory disorder and service.  Thus, the 
appellant had not submitted a well-grounded claim for service 
connection for bronchitis, asthma, and emphysema.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996) (table) (well-grounded claim for service 
connection generally requires medical evidence of current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and current 
disability as provided by competent medical evidence).

Following the November 1982 decision, the appellant filed a 
notice of disagreement and a statement of the case was 
issued.  The appellant did not perfect his appeal, and, thus, 
the November 1982 rating decision became final.  A final 
claim may be reopened if new and material evidence is 
received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1982 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the November 1982 rating decision follow.

Copies of the September 1982 letter from Dr. Sutherland was 
submitted.  Copies of service medical records were submitted.  
In a February 1992 letter, Dr. J. P. Sutherland, Jr. stated 
that the appellant had undergone a multiple of evaluations 
since 1986 and that the appellant had shortness of breath 
associated with "bronchitis/emphysema."  He stated that the 
appellant had developed secondary tachycardia from his severe 
lung disease.

Private medical records from Dr. Sutherland Jr., dated 
between November 1986 and September 1994 show diagnoses of 
bronchitis and emphysema.  Private medical records from Dr. 
Sutherland Sr. revealed a diagnosis of bronchitis and asthma 
in September 1982.  Private medical records from Dr. J. G. 
Patel, dated between May 1994 to June 1995, reveal diagnoses 
of bronchitis and coal worker's pneumoconiosis with recurrent 
respiratory tract infection.  Private medical records from 
Dr. Milton G. Norrell, Jr., dated between October 1988 and 
November 1994, reveal diagnoses of respiratory infection, 
obstructive chronic bronchitis, and black lung disease.  
Private medical records from Dr. H. Jariwala, dated between 
March 1984 to September 1988, reveal diagnoses of bronchitis, 
black lung disease, and asthma.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The records that do not relate to the appellant's lungs are 
not relevant to the appellant's petition to reopen the claim 
for service connection for respiratory disorder, to include 
bronchitis, asthma, and emphysema.  Such records are not new 
and material evidence.  38 C.F.R. § 3.156(a).  Additionally, 
the duplicate copies of the September 1982 letter from Dr. 
Sutherland and the copies of the service medical records are 
duplicates of that which had been of record at the time of 
the November 1982 rating decision and such also would not be 
new and material evidence.  See id.

Service connection was previously denied for respiratory 
disorder, to include bronchitis, asthma, and emphysema, 
because there was no evidence of a respiratory disorder in 
service or competent evidence of a nexus between the current 
diagnoses of bronchitis, asthma, and emphysema and service.  
Since that determination, the appellant has presented no 
competent evidence of either incurrence of a lung disease, to 
include bronchitis, asthma, and emphysema, in service, or 
competent evidence of a nexus between the diagnoses of 
bronchitis, asthma, and emphysema (or any other respiratory 
disorder) and service.  Thus, none of the prior evidentiary 
defects at the time of the November 1982 rating decision have 
been cured.

The appellant has alleged that he developed a respiratory 
disorder within one year of service.  It must be noted that 
bronchitis, asthma, and emphysema are not chronic diseases, 
and service connection cannot be granted for such on a 
presumptive basis.  See 38 U.S.C.A. § 1101(3) (West 1991); 
38 C.F.R. § 3.309 (1998).  Additionally, the appellant's 
allegations that bronchitis, asthma, and emphysema are 
related to service are cumulative of his prior claim.  
Regardless of such, the appellant is not competent to state 
that his diagnoses of bronchitis, asthma, and emphysema are 
related to service.  See Moray v. Brown, 5 Vet. App. 211 
(1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108").  Thus, his statements 
cannot serve as a basis to reopen his claim for service 
connection for respiratory disorder, to include bronchitis, 
asthma, and emphysema.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for 
respiratory disorder, to include bronchitis, asthma, and 
emphysema, nor whether VA has fulfilled its duty to assist.  
See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in August 1992, which provided the law and 
regulations pertaining to new and material evidence.  
Additionally, the Board remanded this claim in January 1995 
in an attempt to obtain Dr. Sutherland Sr.'s medical records 
between 1946 and 1958.  Such records were not obtainable.  In 
this respect, it is not shown that the appellant has put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board is aware that in July 1999, the appellant's 
attorney argued that it was common knowledge that gases were 
used in gas chambers and that the appellant's condition was 
related to any and all the gases that may have been used 
during his service.  To the extent that there is an attempt 
to relitigate issue that the appellant's respiratory disorder 
was due to mustard gas exposure, this constitutes a final 
Board decision, and the appellant and his attorney are at 
liberty to file a petition to reopen the claim with the RO.  
They are advised of the duty to submit new and material 
evidence to reopen a previously denied claim.

The Board does not believe that it was the intent of the 
appellant's attorney to address mustard gas as being the 
cause of the appellant's respiratory disorder; rather, it was 
argued that a gas of some kind was used in chambers during 
service, which caused the appellant's respiratory disorder.  
The attorney's argument does not present either new and 
material evidence or establish a "new claim" for service 
connection for respiratory disorder.  The appellant had 
previously asserted that he had a respiratory disorder due to 
service.  Narrowing the focus to a particular inservice event 
is not new and material or a new claim.  As stated above, at 
the time of the November 1982 rating decision there was a 
lack of competent evidence providing a nexus to service 
regardless of the claimed inservice event.  Since that time, 
the appellant has not cured such defect, and thus the claim 
is not reopened.



ORDER

The petition to reopen the claim for service connection for 
respiratory disorder, to include bronchitis, asthma, and 
emphysema, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

